EXHIBIT 10.6

 

August 6, 2002

 


PRIVATE & CONFIDENTIAL

 

Mr. Michael P. Scarpelli

 

Re:          Employment with HPL

 

Dear Mike:

 

The Board of Directors of HPL Technologies, Inc. has approved the following
modifications to your employment arrangement:

 

1.               Title, Reporting Duties and Responsibilities.  Effective July
19, 2002, you title will be Chief Financial Officer and Senior Vice President of
Administration.  You will report directly to the CEO.  In the absence of a CEO,
you will report directly into the Board of Directors.

2.               Salary and Bonus.  Your monthly salary will increase from
$18,750.00 to $20,833.33 ($250,000 on an annual basis).   You will also receive
an automatic guaranteed bonus of $100,000 payable 50% on January 18, 2003 and
50% on July18, 2003.  In the event that a Corporate Transaction (as defined in
Section 10.2(a) of the Company’s 2001 Equity Incentive Plan (the “Plan”))
occurs, you will be entitled to the immediate payment of the balance of any
unpaid guaranteed bonus.

3.               Corporate Transaction.  In the event of a Corporate Transaction
(as defined in Section 10.2(a) of the Plan) occurs and the acquiring or
successor company does not offer you a comparable employment position, you shall
be entitled to a severance payment of 50% of your annual salary.

 

All other terms and conditions of your employment letter dated December 9, 2001
remain in effect.

 

Sincerely,

 

/s/ Elie Antoun

 

Elie Antoun

 

Chairman of the Board of Directors and
Interim Chief Executive Officer

 

--------------------------------------------------------------------------------